BRICKELL, C. J.
“ It is most unquestionably true, that after the final adjournment of this court it ceases to have any power over its records, other than such as is incident to all courts of general jurisdiction, that of correcting clerical errors where the record affords matter upon which to base such correction. After its final adjournment, its judgments are absolute and conclusive, and the court has no power over them.” Vandyke v. State, 22 Ala. 57.
The petitioners, not controverting this undeniable principle, claim that the court has power by virtue of Ordinance No. 40, of the Convention of 1867, to vacate a judgment rendered against them at the January term, 1867. The ordinance reads as follows, viz.: —
*152“An Ordinance,
#“To allow widows, orphans, and others, to review the validity of sales and settlements of estates made by guardians, trustees, &c.
“ Be it ordained by the People of the State of Alabama in Convention assembled, That it shall be obligatory upon the legislature to pass such laws as may be necessary to authorize and direct the courts of probate, courts of chancery, and all other courts of this State, to reexamine and review all decisions heretofore made in cases in Which the validity of sales of persons acting in a fiduciary capacity as executors, administrators, guardians, trustees, or otherwise, of property for Confederate bonds, treasury notes, or other securities, has been passed upon; and all decisions in which credits have been claimed by such persons, in respect of receipts or payments in such funds or securities, shall have been passed upon; and such revisions may be made on the petition of any one of the parties injured by the decisions of such courts in which the question shall be tried de novo : Provided, such petition shall be filed within three years from this date, except in.the case of minors and unmarried [married?] women, who may proceed by petition within one year from the removal of the disability of marriage or infancy; and when judgment shall be rendered in favor of such petitioner, the real estate or property so sold shall be liable to the satisfaction of such judgment: Provided, nothing herein contained shall authorize such petition, or to recover judgment for any property in shares.
“ Passed, February 6, 1867.”
The subject of the ordinance is of the greatest importance, and it is to be regretted that the intention of the convention in its adoption, and the extent of its operation, are not more clearly expressed. Its different parts are rather contradictory and inconsistent, and we are not sure that any construction, which may be given it as a whole, will conform to the intention of its framers. Lord Coke says : “ The best expositor of all letters patent and acts of parliament are the letters patent and the acts of parliament themselves, by construction, and comparing all the parts of them together.” It has been said by this court, that “ sound exposition requires effect to be given to every significant clause, sentence, or word in a statute.” Spivey v. State, 26 Ala. 101. Or, as expressed in another case, “ Statutes are to be so constructed, if possible, as to give some effect to every clause, and not to place one portion in antagonism to another.” Brooks v. School Comm’s Mobile, 31 Ala. 227. The first sentence of this ordinance evidently does not confer on the courts authority to reexamine and review the *153decisions to which it refers. By its very terms, its whole purpose is to declare that it shall be obligatory on the legislature “ to pass such laws as may be necessary to authorize and direct ” the courts to review and reexamine certain decisions. On the courts it conferred no power, and imposed no duty. On the legislature it imposed the duty of conferring on the courts a power they could not exercise in the absence of legislation, — a power denied to them by the common law, — that of reviewing, reexamining, altering, or modifying final judgments, orders, or decrees, after the expiration of the term of their rendition. If this clause of the ordinance stood alone, without the succeeding clauses or sentence, the ordinance would be complete in itself, — capable of operation, and clear in construction. While it would confer no power on the courts, it would not only authorize, but command, the legislature to confer such power. Pearce v. Pope, 42 Ala. 319.
The subsequent clauses render the ordinance obscure. They declare the revisions it authorizes may be made on petition of any party injured by the decisions, and that the question should be tried de novo, limiting the right to apply for revision to three years from the date of the ordinance, with a saving of the rights of married women and infants. These clauses would seem to indicate that the legislative intent was that the courts should at any time, within three years from the adoption of the ordinance, make the revisions on the petition of any party injured. Disconnected from the preceding sentence, they could be construed as conferring power on the courts, and prescribing the mode in which it should be exercised. If that construction is now given them, it renders the mandatory words of the preceding sentences without meaning or effect, and produces a palpable inconsistency and contradiction between the several clauses. If the ordinance is construed as commanding the legislature to pass the laws necessary for the review and reexamination of the decisions to which it refers, prescribing a petition as the remedy to be pursued, and three years from the adoption of the ordinance as the period in which the remedy must be pursued, effect is given to its several clauses, and it is as a whole harmonious. This is the exposition we are compelled to make, under the clearly defined rules of construction to which we have referred. The legislature not having performed the duty cast upon it by the ordinance, and the ordinance by its terms expiring after the lapse of three years, the court is without power to entertain the application made in this cause, and it must be overruled.